      Case
       Case1:18-cv-10626-VSB-GWG
            1:18-cv-10626-VSB-GWG Document
                                   Document55-3
                                            57 Filed
                                                Filed09/24/20
                                                      09/23/20 Page
                                                                Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Chanel, Inc.,

                 Plaintiff,                       Case No. 1:18-cv-10626-VSB
 v.

 The RealReal, Inc.,

                  Defendant.


                                    [PROPOSED] ORDER

       Upon consideration of Defendant The RealReal, Inc.’s (“Defendant”) Motion to

Withdraw Rollin A. Ransom and Lauren M. De Lilly as Counsel of Record, the Court finds that

good cause has been shown for granting the Motion.

ACCORDINGLY, it is hereby

       ORDERED, that the Motion is GRANTED, and

       FURTHER ORDERED, that Rollin A. Ransom and Lauren M. De Lilly be withdrawn

as Defendant’s counsel in this matter.

       SO ORDERED, this ________
                          24th   day of _________________,
                                         September         2020.




                                                  Honorable Vernon S. Broderick
                                                  United States District Judge




                                              1
